Citation Nr: 0948330	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  09-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include PTSD.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lipoma, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which declined to reopen the Veteran's 
request to reopen the previously denied claims.  These issues 
are now before the Board for adjudication.

In a July 2009 Board hearing, the Veteran testified before 
the undersigned.  A transcript of the hearing has been 
associated with the claims file.

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in a 
February 2006 rating decision.  

2.  The additional evidence received since the February 2006 
decision is new and material and does raise a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.  

3.  Service connection for a lipoma was denied by the RO in a 
February 2006 rating decision.  

4.  The additional evidence received since the February 2006 
rating decision is not new and material and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a lipoma.  


CONCLUSIONS OF LAW

1.  The February 2006 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The February 2006 rating decision which denied service 
connection for a lipoma is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

4.  New and material evidence has not been received to reopen 
the claim of service connection for a lipoma.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claims, letters 
were sent in March 2007 and October 2007 in accordance with 
the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kent v. Nicholson, 20 Vet. 
App. 1, 9-10 (2006) (holding that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary 
to establish entitlement to the underlying claim).  The 
Veteran was notified of the basis for the prior denial of his 
claims and of evidence that was needed to reopen his claims.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters 
also notified the Veteran that evidence sufficient to reopen 
the previously denied claims must be "new and material," 
closely mirroring the regulatory language of 38 C.F.R. § 
3.156(a).  

In this case, the Veteran's service and VA treatment records 
have been obtained and associated with the claims file.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  A VA examination regarding 
the claim of service connection for a lipoma has not been 
provided.  The Board notes that a VA examination regarding 
the claim to reopen for a lipoma is not required.  In this 
regard, the Board is denying the request to reopen the claim.  
VA's statutory duty to assist a claimant in the development 
of a previous finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim such as in a case where the 
claimant lacks legal eligibility for the benefit sought.  
38 C.F.R. § 3.159(c)(4), (d) (2009).  

In light of the favorable decision to reopen the Veteran's 
PTSD claim, the Board finds that any deficiency in complying 
with the VCAA concerning a reopened claim is harmless error 
and that no useful purpose would be served by remanding the 
appeal to the RO in this regard.  

Since the Board has concluded that the preponderance of the 
evidence is against reopening the Veteran's service 
connection claim for a lipoma, any questions as to the 
appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to reopen his claims and 
of the evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to his 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2009).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2009) are met.  See 
38 C.F.R. § 3.309(e) (2009).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents do not include lipomas.  In 
general, for service connection to be granted for one of the 
listed diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2008); 
68 Fed. Reg. 34,541 (June 10, 2003) amending 38 C.F.R. § 
3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2009).

Even where the criteria for service connection under the 
provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is 
not precluded from establishing entitlement to service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Although the RO has denied reopening the previously denied 
claims for service connection, the Board is required to 
address this particular issue (e.g., the new and material 
claim) in the first instance.  The Board has the jurisdiction 
to address a new and material issue and to reach the 
underlying de novo claim.  If the Board determines that new 
and material evidence has not been received, the adjudication 
of the particular claim ends, and further analysis is neither 
required nor permitted.  Any decision that the RO may have 
made with regard to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 
265 F. 3d 1366, 1369 (2001) (which holds that the statutes 
make clear that the Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, despite the fact that in 
the present case the RO has determined that new and material 
evidence was not received in order to reopen the Veteran's 
previously denied claims, the Board will proceed, in the 
following decision, to adjudicate the claims to reopen. 

Service connection for PTSD and a lipoma was denied by the RO 
in February 2006.  There was no completed appeal of this 
decision, and it became final.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  Because the 
February 2006 RO decision is the last final disallowance, the 
Board must review all of the evidence submitted since that 
action to determine whether the Veteran's claims for service 
connection should be reopened and readjudicated.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

For claims filed after August 29, 2001, "new" evidence is 
defined as evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

At the time of the February 2006 rating decision, the 
evidence of record included service treatment records and 
personnel records, 2005 VA treatment records, and the 
Veteran's lay statements.

The Veteran contends that his lipoma condition is due to 
Agent Orange exposure while serving in Vietnam.  He stated 
that the lipoma became noticeable about 20 years post-
service.  He also contends that his current PTSD is the 
result of combat action.  He reported that, after suffering a 
mental breakdown, he was treated by a psychiatrist while 
stationed in Chu Lai, Vietnam in early 1969 and was 
eventually discharged without explanation.  He stated that 
since service he has had trouble sleeping, coping with 
stress, and being around others.  He also reported a suicide 
attempt and continued treatment for mental problems since 
service.  See December 2005 statement.

Service treatment records show no evidence of any treatment 
for lipomas.  Records show a March 1969 psychiatric 
evaluation which noted that the Veteran had been referred for 
evaluation and had been unable to function in the field, 
follow orders, or handle himself appropriately.  Mental 
status findings showed no evidence of psychosis or neurosis.  
The diagnosis was "inadequate personality" and the Veteran 
was recommended for discharge for unsuitability due to his 
refusal to engage the enemy along with his Company.  A March 
1969 sworn statement by J.C.B. reported that the Veteran had 
displayed an intense fear of going to the field in the past 
two months, that attempts at rehabilitation had been 
unsuccessful, and discharge was recommended.  The Veteran was 
discharged for unsuitability in May 1969.  Personnel records 
show he served as an infantryman and an assistant gunner 
while stationed in Vietnam in 1969 for three months and nine 
days.  He served as part of the 198th Infantry Brigade.

Post-service treatment records show a notation of a mass on 
the left side of the spine in August 2005.  In November 2005, 
the Veteran underwent surgery to remove a lipoma.  The 
treatment records show no opinion relating the lipoma to 
service or exposure to Agent Orange. 

An October 2005 psychology assessment rendered a diagnosis of 
chronic PTSD and late onset dysthymic disorder.  During the 
examination, the Veteran reported two traumatic events: he 
saw a platoon Sergeant shoot Vietnamese civilians and he saw 
his friend killed during an ambush while on combat patrol.  
The examiner noted that the Veteran was removed from the 
field and evaluated by a psychiatrist probably due to the 
second traumatic event noted.  

In reaching a determination on whether the claims should be 
reopened, the reason for the prior denial should be 
considered.  With regard to the Veteran's claim of service 
connection for PTSD, the RO held that the Veteran's stressor 
was not considered confirmable because no specific details 
were provided and there was no evidence of combat service in 
the claims file.  With regard to the lipoma claim, the RO 
denied service connection because lipoma is not a condition 
associated with exposure to Agent Orange and there was no 
evidence that the lipoma was related to service.  

The evidence of record since the February 2006 rating 
decision includes, VA treatment records from 2005 to 2008, a 
January 2009 RO hearing transcript, and a July 2009 Board 
hearing transcript.

Generally, VA treatment records show continued treatment for 
the Veteran's PTSD, dysthymic disorder, and depression as 
well as post-surgical treatment for a lipoma that was removed 
in November 2005.  

More specifically, 2005 VA treatment records by Dr. Oommen 
showed that the Veteran was seen for an Agent Orange 
evaluation regarding his lipoma.  In a July 2008 examination, 
Dr. Oommen stated that a complete physical examination would 
be performed as well as blood work pertinent to Agent Orange.  
An August 2008 report showed that blood work was normal.  The 
examiner noted a lipoma in the Veteran's back that had been 
present for several years, approximately 15 years.  No 
further follow-up was planned.  

In a January 2007 treatment record, the examiner noted that 
the Veteran was anxious after reading his Medical Discharge 
report diagnosing him with Inadequate Personality Disorder.  
The examiner explained to the Veteran that this was an 
outward behavioral manifestation of PTSD, which was not in 
the psychiatric lexicon at the time the diagnosis was given, 
in 1969.  

In 2008 and 2009 hearing transcripts and in the Veteran's lay 
statements, he reported being treated by a VA Agent Orange 
specialist who related his lipoma to service.  The Veteran 
also described experiencing traumatic events while in combat 
in service.  Specifically, he noted that his unit was 
ambushed in early 1969 while on patrol and that he witnessed 
the death of his friend.  He reported that afterward he 
refused to return to the field, was treated by an Army 
psychiatrist, and was eventually discharged.

With regard to the Veteran's claim of service connection for 
a lipoma disorder, the additional medical records, while 
"new" to the extent that they were not previously of 
record, are not "material" in that they do not offer any 
probative evidence showing a current disability that is 
related to service.  The evidence previously considered by 
the RO in 2006 showed a history of treatment and surgical 
removal of lipoma, but no evidence of a nexus to service.  
The current evidence of record shows additional treatment for 
a lipoma, but again, there is no evidence of a nexus to 
service.  Specifically, 2005 treatment records by Dr. Oommen 
show that the Veteran's blood work pertinent to Agent Orange 
was normal and there was no evidence relating the Veteran's 
lipoma to exposure to Agent Orange in service.  Thus, the 
Board cannot reopen the Veteran's claim of entitlement to 
service connection for a lipoma.  The evidence presented is 
not both new and material, and is insufficient to reopen the 
Veteran's claim.

With regard to the Veteran's PTSD, the Board finds this 
evidence sufficient to reopen the Veteran's claim.  The 
January 2007 VA psychologist report implies a connection 
between the Veteran's in-service mental break down, or 
inadequate personality diagnosis, and his current diagnosis 
of PTSD.  The report is "new" because it has not previously 
been submitted and is "material" because it raises a 
reasonable probability of substantiating the claim.  See 38 
C.F.R. § 3.156 (2009).  Accordingly, the Board finds that new 
and material evidence has been submitted.  Therefore, the 
claim is reopened and the Board may now address the merits of 
the claim.  


ORDER

The application to reopen the claim of service connection for 
PTSD is granted.

The application to reopen the claim of service connection for 
a lipoma condition is denied.


REMAND

Although further delay is regrettable, additional development 
is necessary to adjudicate the Veteran's remaining claim on 
appeal.

As noted above, the Veteran's service treatment records shows 
he underwent psychiatric evaluation in March 1969 and was 
diagnosed with an "inadequate personality" after refusing 
to return to the field while stationed in Vietnam.  He was 
then recommended for discharge.  A review of the current 
medical evidence of record shows the Veteran has been treated 
for depression and has a diagnosis of PTSD conforming to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  A January 2007 VA 
psychologist indicated that the Veteran's behavior in 1969, 
while in service, was a manifestation of PTSD, which was not 
part of the psychiatric lexicon at that time.  The Board 
interprets this report as providing a potential nexus between 
the Veteran's current PTSD and his psychiatric treatment in 
service.  Further, during the pendency of this appeal, the 
Court issued a decision in the appeal of Clemons v. Shinseki, 
23 Vet. App. 1 (2009), which held that a claim for benefits 
based on PTSD encompassed benefits based on another acquired 
psychiatric disorder because the evidence developed during 
the processing of the claim indicated that the symptoms for 
which the claimant was seeking VA benefits may have been 
caused by another acquired psychiatric disorder.  The RO has 
only addressed the claim for benefits due to PTSD, not 
another acquired psychiatric disorder.  In readjudicating the 
claim, the possibility of service connection for another 
acquired psychiatric disorder must be addressed.  Based on 
the foregoing, the Board notes that a VA examination has not 
yet been provided in this case and the etiology of the 
Veteran's current PTSD or other acquired psychiatric disorder 
is unknown at this time.  Thus, a VA medical examination is 
necessary in accordance with VA's duty to assist.

Therefore, this case presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions must be addressed by an 
appropriately qualified specialist.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2007) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Thus a VA medical examination and opinion are necessary in 
order to adjudicate the claim. 

With regard to combat stressors, the Veteran contends that 
his current PTSD is related to stressors experienced in 
service.  Specifically, the Veteran reported witnessing the 
death of a friend in early 1969 when his unit was ambushed 
while on patrol in Chu Lai, Vietnam.  The Board notes that 
the record shows no evidence of combat exposure and the 
Veteran's stressor was unable to be verified because no 
specific details of the event were provided by the Veteran in 
an October 2007 statement.  See January 2008 U.S. Army and 
Joint Services Records Research Center (JSRRC) report.  
However, the Veteran's recent testimony is more detailed with 
regard to the events in service.  Specifically, in a 2009 
Board hearing, he stated that two ambushes occurred in March 
of 1969, the second was at a pagoda.  He also reported that 
the first name of the Lieutenant of the 198th Infantry 
Brigade was named Pete although he could not recall the last 
name.  Furthermore, the service and personnel records, 
including a sworn statement from J.C.B. and a March 1969 
psychiatric examination report, indicate a sudden change in 
the Veteran's behavior in March 1969.  Therefore, further 
investigation into the Veteran's stressors is required.  

Although the stressors are general in nature the Veteran 
should be provided another opportunity to provide any other 
specific information that may aid VA in corroborating his 
claimed stressors.  Even if the Veteran fails to do so, an 
attempt to verify the Veteran's claimed stressors through the 
appropriate channels, to include the U. S. Army and Joint 
Services Records Research Center (JSRRC), should be made.  
JSRRC should be provided with all pertinent information, to 
include copies of personnel records, units of assignment, and 
stressor statement.  If this alleged stressor cannot be 
verified, that should be stated.

Accordingly, the case is REMANDED for the following action:

1.  After affording the Veteran the 
opportunity to submit any other detailed 
information regarding the claimed 
stressors in this case, the AMC/RO should 
review the file and prepare a summary of 
all claimed and verifiable stressors as 
set forth in information of record from 
the Veteran received in July 2009 
including two ambush attacks on his unit, 
the 198th Infantry, from February to 
March 1969, occurring in Chu Lai, 
Vietnam.  This summary, and all 
associated documents, must be sent to the 
JSRRC.  The AMC/RO must request that the 
JSRRC provide information which might 
corroborate the alleged stressors.  The 
AMC/RO must associate any response and/or 
additional records with the claims file.

2.  The Veteran should be accorded a VA 
examination for an acquired psychiatric 
disorder to include PTSD.  The 
examination work sheets for PTSD should 
be used.  

The examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  If a 
diagnosis of PTSD is appropriate, the 
examiners should specify the credible 
"stressors" that caused the disorder and 
the evidence upon which they relied to 
establish the existence of the 
stressor(s).

The examiner is informed that the service 
treatment records reveal that the Veteran 
was diagnosed with Inadequate Personality 
Disorder in March 1969 and was discharged 
from service thereafter.  The record on 
appeal shows a current diagnosis of PTSD.  
The examiner is requested to indicate:

All current psychiatric disorders 
clinically found to be present; 

With respect to each currently diagnosed 
psychiatric disorder, is it at least as 
likely as not (50% probability) that a 
current acquired psychiatric disorder is 
etiologically related to the Veteran's 
military service; the examiner should 
also specifically indicate whether the 
Veteran has a diagnosis of PTSD that is 
related to a verified in-service 
stressor.

The report of examination should include 
a complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat- 
Related Post-Traumatic Stress Disorder 
are to be accomplished.  The examiner 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF).  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 
rev., 1994).  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.
        
3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures.

4.  Following the above, the AMC/RO 
should readjudicate the Veteran's claim 
for service connection for an acquired 
psychiatric disorder to include PTSD.  If 
any benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


